DETAILED ACTION
	This Office Action is in reply to Applicant’s Response filed on Sep 29, 2021 in response to the Non-Final Office Action mailed on Jul 16, 2021, regarding application number 16/070,651. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment 
	Applicant’s Remarks filed on Sep 29, 2021 have been entered and are persuasive. Applicant’s Remarks filed on Sep 29, 2021 have been considered as follows.
Based on the Amendments to the Claims, the objections, 112(b) rejections and prior art rejections previously set forth are withdrawn. 


Allowable Subject Matter
Claim(s) 1, 3, 5, 8-9, 11-16 and 21 is/are allowed. 
The following is an examiner’s statement of reasons for allowance.   
The closest prior art reference is deemed to be Kippen et al (Development of an Isotope Dilution Assay for Precise Determination of Insulin, C-peptide, and Proinsulin Levels in Non-15N, for use as an internal standard, ii) using LC-MS/MS in multiple reaction monitoring mode nor iii) determining a concentration of the endogenous or co-administered IN-105 in the sample by comparing the ratio of the integrated area of IN-105 relative to the internal standard. 
In addition to the remarks made of record, the instant claims define over the prior art because the prior art does not teach or suggest:
The method of Claim 1, where the defining features are: i) specifically marking IN-105 with a stable isotope of nitrogen, said isotope being 15N, for use as an internal standard, ii) using LC-MS/MS in multiple reaction monitoring mode nor iii) determining a concentration of the endogenous or co-administered IN-105 in the sample by comparing the ratio of the integrated area of IN-105 relative to the internal standard.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               
/Benjamin R Whatley/Primary Examiner, Art Unit 1798